United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 23, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 04-20529
                        Conference Calendar


JOE ADAM RAMIREZ,

                                    Plaintiff-Appellant,

versus

LETICIA G. McQUEEN; JOHN CASTILLO;
SALVADOR BUENTELLO, also known as Sammy Salvador,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 4:04-CV-1986
                       --------------------

Before BARKSDALE, GARZA, and STEWART, Circuit Judges.

PER CURIAM:*

     Joe Adam Ramirez, Texas prisoner #636417, appeals from the

dismissal of his 42 U.S.C. § 1983 action as frivolous and for

failure to state a claim, pursuant to 28 U.S.C. § 1915A(b)(1).

Ramirez contends that his continued confinement in administrative

segregation violates the Due Process Clause of the Fourteenth

Amendment and the Cruel and Unusual Punishment Clause of the

Eighth Amendment.   We review the district court’s judgment




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-20529
                                 -2-

de novo, see Velasquez v. Woods, 329 F.3d 420, 421 (5th Cir.

2003), and we find no error.

     First, Ramirez has failed to allege a protected liberty

interest that was violated by his placement in administrative

segregation due to classification as a gang member, see Pichardo

v. Kinker, 73 F.3d 612, 613 (5th Cir. 1996), by the failure of

officials to remove information about his gang affiliation from

his prison records, see Velasquez, 329 F.3d at 421-22, or by any

possible delays in Ramirez being considered for release on parole

or mandatory supervision.    See Malchi v. Thaler, 211 F.3d 953,

957, 959 (5th Cir. 2000).    Second, Ramirez has failed to allege

facts suggesting that the conditions of confinement in

administrative segregation reflect deliberate indifference to

his basic human needs.    See Harper v. Showers, 174 F.3d 716, 719

(5th Cir. 1999).    Finally, Ramirez is warned that the district

court’s dismissal of his action counts as one strike for purposes

of 28 U.S.C. § 1915(g) and that once he accumulates three strikes

he will be barred from proceeding in forma pauperis in any civil

action or appeal filed while he is incarcerated or detained in

any facility unless he “is under imminent danger of serious

physical injury.”    28 U.S.C. § 1915(g).

     AFFIRMED; SANCTION WARNING ISSUED.